-Appeal from a judgment of the Court of Claims which dismissed a claim against the State. With the consent of the Federal authorities the State constructed a bridge over Roslyn Creek, Long Island, N. Y., in connection with the improvement of a State highway. Roslyn Creek is a navigable body of water. Claimant owns land fronting thereon and is engaged in the business of storing and repairing boats and yachts. The bridge in question has a clearance of fifty feet over mean high water. The sailboats serviced at claimant’s yard prior to its construction were equipped with masts of an average height of from fifty-three to fifty-five feet. The claim herein is essentially for loss of business due to the inability of such boats to pass under the bridge, and a consequent diminution in the value of claimant’s property. The court below held that claimant's right of access was not actionably interfered with, and that any limitation upon navigation involved a public and not a private right for which the State was not liable. Judgment affirmed, without costs. Foster, P. J., Brewster, Bergan and Coon, JJ., concur; Heffernan, J., taking no part. [201 Mise. 349.]